Case 2:19-cv-01946-JAK-KS Document 104-4 Filed 03/31/20 Page 1 of 2 Page ID #:1002


    1   Staci Jennifer Riordan (SBN 232659)
        sriordan@nixonpeabody.com
    2   Aaron M. Brian (SBN 213191)
        abrian@nixonpeabody.com
    3   NIXON PEABODY, LLP
        300 South Grand Ave., Suite 4100
    4   Los Angeles, CA 90071
        Telephone: (213) 629-6000
    5   Facsimile: (213) 629-6001
    6   Attorneys for Plaintiff
        NOTORIOUS B.I.G. LLC
    7
    8                            UNITED STATES DISTRICT COURT
    9                          CENTRAL DISTRICT OF CALIFORNIA
   10
   11   NOTORIOUS B.I.G., a Delaware               Case No. 19-cv-01946 JAK (KSx)
        limited liability company,
   12
                           Plaintiff,              [PROPOSED] ORDER
   13                                              GRANTING PLAINTIFF’S
                   vs.                             MOTION TO COMPEL
   14                                              FURTHER RESPONSES FROM
        Yes. Snowboards, Nidecker Group,           DEFENDANT CHI MODU AND
   15   Chi Modu, an individual, Nidecker          FOR SANCTIONS
        US, Inc., a Washington Corporation,
   16   Nidecker SA, a Switzerland
        Corporation, DOES 3-8,
   17
                           Defendants.
   18
   19
   20              The Court, after considering Plaintiff Notorious B.I.G.’s (“BIG”)
   21   Motion to Compel Further Response to Plaintiff’s Request for Production of
   22   Documents to Chi Modu (Set One); to Compel Further Answers to Plaintiff’s
   23   Interrogatories to Chi Modu (Set One), to deem Plaintiff’s Requests for
   24   Admission to Chi Modu (Set One) admitted, and for sanctions hereby
   25   GRANTS the Motion, ORDERING defendant Chi Modu (“Modu”) to comply
   26   as follows:
   27
   28

                                                [PROPOSED] ORDER PLAINTIFF’S MOTION TO COMPEL
                                                                         CASE NO. 19-cv-1946-JAK
        4835-0888-5934.1
Case 2:19-cv-01946-JAK-KS Document 104-4 Filed 03/31/20 Page 2 of 2 Page ID #:1003



    1              BIG’s Requests for Production of Documents to Modu
    2              1.      Within fourteen (14) days of the date of this ORDER, Modu shall
    3   produce all non-privileged documents in its possession, custody or control
    4   responsive to BIG’s Requests for Production of Documents and serve an
    5   amended response to the Requests stating that Modu has produced all non-
    6   privileged documents responsive to the Requests.
    7              BIG’s Interrogatories to Modu
    8              3.      Within fourteen (14) days of the date of this ORDER, Modu is
    9   ORDERED to serve a complete and full answer to BIG’s Interrogatories,
   10   describing all facts responsive to the Interrogatory.
   11              BIG’s Requests for Admission to Modu
   12              4.      Big’s Requests for Admission to Modu (Set One) are deemed
   13   admitted.
   14              Sanctions
   15              5.      The court finds Defendant Chi Modu failed to cooperate in
   16   discovery without justification. Sanctions shall be paid to Plaintiff in the
   17   amount of $_____________ within seven (7) business days of the entry of this
   18   Order.
   19
   20              SO ORDERED.
   21
        Dated: _______                       By:   ____________________________
   22                                              Hon. Karen L. Stevenson
   23                                              United States Magistrate Judge

   24
   25
   26
   27
   28                                               2
                                       [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION TO COMPEL
                                                                         CASE NO. 19-cv-1946-JAK
        4835-0888-5934.1
